 4:19-cr-03038-JMG-CRZ Doc # 186 Filed: 07/21/21 Page 1 of 3 - Page ID # 616




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

United States of America,

                   Plaintiff,                            4:19-CR-3038

vs.                                            MEMORANDUM AND ORDER

Thomas W. Hird,

                   Defendant.


      The defendant has filed two new objections. Filing 184; filing 185. One
objects to the use of evidence at sentencing relating to counts on which he was
acquitted. Filing 185. He has made the same objection before, see filing 179 at
3-4, and as the Court previously explained, it's not the Court's practice to rely
on acquitted conduct at sentencing—but, as the Court also explained, a final
finding will be made at the sentencing hearing, see filing 180 at 2-3. Raising
the same objection again will not make the Court treat it differently: this issue
will be resolved at sentencing.
      The defendant's other objection also relates to something he objected to
before, but raises a new ground for the objection: that the "obstruction of
justice" enhancement can't be based on un-Mirandized statements made to law
enforcement. Filing 184. This new objection is untimely. See filing 175. It is
also without merit, for several reasons.
      To begin with, the government's argument for the obstruction of justice
enhancement isn't just based on the defendant's statements to law
enforcement during the investigation: it's also based on the government's belief
that the defendant perjured himself at trial. See filing 178. Perjury at trial can
support an obstruction of justice enhancement. See U.S.S.G. § 3C1.1 cmt. n.4.
    4:19-cr-03038-JMG-CRZ Doc # 186 Filed: 07/21/21 Page 2 of 3 - Page ID # 617




And obviously, by that point, the defendant had repeatedly been advised of his
right to remain silent, including at trial.
        Second, Miranda warnings are only needed before interrogation when a
suspect is in custody or otherwise significantly deprived of his freedom of
action. United States v. Carter, 884 F.2d 368, 370 (8th Cir. 1989) (citing
Miranda v. Arizona, 86 S. Ct. 1602, 1624 (1966)); see, e.g., United States v.
Parker, 993 F.3d 595, 601 (8th Cir. 2021). There is no indication the defendant
was questioned by the IRS here under circumstances that, in their totality,
would have made a reasonable person feel like he was not free to leave. See id.1
        Finally, even if a defendant makes un-Mirandized custodial statements
to law enforcement, that doesn't mean they can be false statements. A
defendant can choose to speak truthfully to law enforcement, or remain silent,
but lying isn't an option: "Proper invocation of the Fifth Amendment privilege
against compulsory self-incrimination allows a witness to remain silent, but
not to swear falsely." Brogan v. United States, 118 S. Ct. 805, 810 (1998)
(quoting United States v. Apfelbaum, 100 S. Ct. 948, 950 (1980)); see United
States v. Melancon, 662 F.3d 708, 712 (5th Cir. 2011). "[T]here is no
constitutional right to provide a false answer." United States v. Brave Thunder,
445 F.3d 1062, 1065 (8th Cir. 2006). "The Fifth Amendment does not protect
lying." United States v. Ballard, 391 F. App'x 650, 652 (9th Cir. 2010); accord



1   The Court also notes that several other courts have concluded statements obtained in
violation of Miranda may nonetheless be considered at sentencing, if they are otherwise
voluntary. United States v. Nichols, 438 F.3d 437, 442 (4th Cir. 2006); see United States v.
Graham-Wright, 715 F.3d 598, 601 (6th Cir. 2013); United States v. Jackson, 713 F. App'x
963, 968 (11th Cir. 2017). And there is nothing to indicate that the defendant's statements
here were involuntary. But in view of its conclusion that the defendant's statements were not
obtained in violation of Miranda, the Court need not adopt this rule.


                                            -2-
 4:19-cr-03038-JMG-CRZ Doc # 186 Filed: 07/21/21 Page 3 of 3 - Page ID # 618




United States v. Vreeland, 684 F.3d 653, 660 (6th Cir. 2012); see United States
v. Sessions, 230 F.3d 1365 (8th Cir. 2000).
      The Court will resolve, at sentencing, whether the obstruction of justice
enhancement applies and whether or not the defendant's relevant conduct
includes the conduct underlying charges of which he was acquitted. See filing
180. But the Court need not wait to conclude that whether or not the
obstruction of justice enhancement applies does not depend on whether the
defendant was Mirandized. Accordingly,


      IT IS ORDERED:


      1.    The defendant's objection regarding "alleged obstruction
            charges (filing 184) is overruled.


      2.    The defendant's objection regarding "data from counts one
            or two" (filing 185) will be taken up at sentencing.


      Dated this 21st day of July, 2021.


                                              BY THE COURT:


                                              John M. Gerrard
                                              United States District Judge




                                      -3-
